Exhibit 10.a




MASCO CORPORATION


LONG-TERM INCENTIVE PROGRAM
under the 2014 Long Term Stock Incentive Plan
for Performance Awards granted on or after December 17, 2019


Purpose of the Program


The purpose of the Long-Term Incentive Program (the “Program”) is to provide an
additional incentive for a Participant (as defined below) designated by the
Organization and Compensation Committee (the “Committee”) of the Board of
Directors of Masco Corporation (the “Company”) to contribute to the achievement
of the Company’s long-term growth and profitability goals established by the
Committee at the beginning of a three-year period designated by the Committee
(the “Performance Period”), and to align the Participant’s efforts with
stockholder interests. The Committee will set the Performance Goals (as defined
below) at levels that are consistent with the Company’s long-range business
plan, and the achievement of these goals will require a high level of
performance over the Performance Period.


Summary of the Program


Awards under this Program are made granted pursuant to the 2014 Long Terms Stock
Incentive Plan (the “Plan”). Terms not otherwise defined herein have the
meanings given to them in the Plan.


An Award under this Program will be designated as a Performance Restricted Stock
Unit (“PRSU”), which is a bookkeeping entry that may convert to a share of
Company common stock (a “Share”) under certain circumstances, including approval
of a share award (“Share Award”) by the Committee. PRSUs are recorded on a
one-for-one PRSU-to-Share basis; however, a PRSU can result in more or less
Shares depending on the achievement level of the Performance Goals. If a PRSU
does not convert to a Share at the conclusion of the Performance Period as
provided in this Program, it will lapse and be forfeited without further
consideration.


“Participants” in this Program are typically members of the Company’s executive
officer group. An individual’s eligibility to be a Participant in this Program
is determined by the Committee at the beginning of the Performance Period. The
Committee will specify the performance metric(s) to be measured during the
Performance Period (the “Performance Metric(s)”) and the minimum (the
“Threshold”), the target (the “Target”) and the maximum (the “Maximum”)
achievement of the Performance Metric(s) (each, a “Performance Goal”) at the
beginning of each Performance Period. The Performance Metric(s) and Performance
Goals will be set forth in an award agreement (the “Award Agreement”) between
the Participant and the Company. The Company’s performance during the
Performance Period will be evaluated against such Performance Goals.


Following the completion of each year during the Performance Period, the Company
will certify that year’s financial results to the Committee. At the end of the
Performance Period, the Committee will then calculate the Company’s three-year
performance achieved for each Performance Metric, and if at least the Threshold
Performance Goal is attained, the PRSUs will be redeemed in favor of a Share
Award after the end of the Performance Period, as provided in the Award
Agreement. Any Share Award is subject to the Committee’s right to exercise
negative discretion (to reduce or eliminate an award at any time) and to the
provisions of this Program. The procedures and timing of this Program are
described in more detail below.


The calculation of the Company’s actual performance of the Performance Metric(s)
designated by the Committee will be construed consistent with generally accepted
accounting principles, where applicable. In addition to the adjustments referred
to above, the Committee will also make adjustments as provided in the Plan and
as otherwise specified in the Award Agreement to exclude, as applicable, the
certain unusual items or other non-recurring items that may be separately
identified and reported.
 


1

--------------------------------------------------------------------------------




Determination of Achieved Performance Score Percentage and Amount of Share Award


Following the completion of each year during the Performance Period, the Company
will certify that year’s financial results to the Committee, and at the end of
the Performance Period, the Committee will then determine the achieved
“Performance Score Percentage” for the Performance Period as described in the
Award Agreement.


If the achieved overall Performance Score Percentage for the Performance Metrics
is less than the Threshold Performance Score Percentage, no Share Award will be
made and the PRSUs will be forfeited. If the Threshold Performance Score
Percentage is achieved, subject to the Committee’s right to exercise negative
discretion, a Share Award will be determined by multiplying the achieved overall
Performance Score Percentage by the number of PRSUs in the Participant’s Award,
and rounded to the nearest whole Share.


Continued Employment for Share Award and Timing of Shares


Except as described below, to qualify for a Share Award, a Participant must be
employed by the Company on the Share Award Date (as defined below). If a
Participant’s employment is transferred within the Company, even if to a
position in which the Participant is no longer eligible to participate in this
Program, the Participant will continue to be eligible for a Share Award
(prorated or not, as the case may be) following the Committee’s approval of that
Share Award, as if the employment transfer had not occurred (unless the
Committee determines that there was another reason for the transfer that
violates, or is subject to, another provision of the Agreement). The use of the
words “employment” or “employed” shall be deemed to refer to employment by the
Company and its subsidiaries.


Once a Share Award is approved by the Committee in the year following the end of
the Performance Period, the Shares will be issued to the Participant no later
than March 15 of the year following the end of the Performance Period (the
distribution date being the “Share Award Date”). A Participant may be required
to accept certain terms and conditions after the end of the Performance Period
with respect to any Shares that may be issued to the Participant.
Special Circumstances
Notwithstanding the foregoing, there are certain other employment situations in
which the terms of an Award may be modified, including the following:
•
If, prior to the Share Award Date, a Participant retires as an employee of the
Company and such retirement occurs on or after the Participant attains (i) age
65, or (ii) age 55 and has at least 10 years of continuous employment with the
Company, then, in the discretion of the Committee, the Participant may receive a
cash payment equal to the value of a prorated Share Award (where the prorated
amount is determined by the Committee and may be based, in part, on the length
of the Participant’s service during the Performance Period) that would otherwise
have been made. Such cash payment would be made at the same time as Share Awards
are made to other Participants; and

•
If, prior to the Share Award Date, (1) there is a Change in Control of the
Company and the Participant is terminated from employment at the time of the
Change in Control or within a specified period after the Change in Control (as
determined by the Committee) or the Participant resigns from employment for Good
Reason (as determined by the Committee) within that specified period, or (2) the
Participant dies, or (3) the Participant becomes permanently and totally
disabled (as determined by the Committee), then, in the discretion of the
Committee, a cash payment equal to the value of a prorated Share Award (where
the prorated amount is determined by the Committee and may be based, in part, on
the length of the Participant’s service during the Performance Period) that
would otherwise have been made. Such cash payment may be made at the same time
as Share Awards are made to other Participants.



2

--------------------------------------------------------------------------------








Participant’s Further Agreements


In consideration of the Award, each Participant agrees to the following terms.
    
The Participant agrees not to engage in certain activities


Notwithstanding anything contained in the Award Agreement, if at any time the
Participant engages in an activity following the Participant’s termination of
employment, which in the sole judgment of the Committee is detrimental to the
interests of the Company, including a subsidiary or affiliated company, all
rights to any portion of the Award will be forfeited. Such activity includes,
but is not limited to, “Business Activities.”


In addition, in consideration for an Award, and regardless of whether any Shares
have been issued, while a Participant is employed or retained as a consultant by
the Company or any of its subsidiaries or affiliates and for a period of one
year following any termination of such employment and, if applicable, any
consulting relationship with the Company or any of its subsidiaries or
affiliates other than a termination in connection with a Change in Control, the
Participant agrees not to engage in, and not to become associated in a
“Prohibited Capacity” with any other entity engaged in, any Business Activities
and not to encourage or assist others in encouraging any employee of the Company
or any of its subsidiaries to terminate employment or to become engaged in any
such Prohibited Capacity with an entity engaged in any Business Activities.
“Business Activities” shall mean the design, development, manufacture, sale,
marketing or servicing of any product or providing of services competitive with
the products or services of (x) the Company or any subsidiary if the Participant
is employed by or consulting with the Company at any time while the Award is
outstanding, or (y) the subsidiary employing or retaining the Participant at any
time while the Award is outstanding, to the extent such competitive products or
services are distributed or provided either (1) in the same geographic area as
are such products or services of the Company or any of its subsidiaries, or (2)
to any of the same customers as such products or services of the Company or any
of its subsidiaries are distributed or provided. “Prohibited Capacity” shall
mean being associated with an entity as an employee, consultant, investor or
another capacity where (1) confidential business information of the Company or
any of its subsidiaries could be used in fulfilling any of the Participant’s
duties or responsibilities with such other entity, (2) any of the Participant’s
duties or responsibilities are similar to or include any of those the
Participant had while employed or retained as a consultant by the Company or any
of its subsidiaries, or (3) an investment by the Participant in such other
entity represents more than 1% of such other entity’s capital stock, partnership
or other ownership interests.


If a Participant breaches the restrictions contained in the preceding paragraph,
independent of any equitable or legal remedies that the Company may have and
without limiting the Company’s right to any other equitable or legal remedies,
then the Participant shall pay to the Company in cash immediately upon the
demand of the Company (1) the amount of income realized for income tax purposes
from the Award, net of all federal, state and other taxes payable on the amount
of such income, but only to the extent such income is realized from any Award
under this Program received on or after the Participant’s termination of
employment or, if applicable, any consulting relationship with the Company or
its subsidiary or within the two-year period prior to the date of such
termination, plus (2) all costs and expenses of the Company in any effort to
enforce its rights under this or the preceding paragraph. To the extent
permitted by applicable law, the Company shall have the right to set off or
withhold any amount owed to a Participant by the Company or any of its
subsidiaries or affiliates for any amount owed to the Company by such
Participant hereunder. The Plan also has specific provisions regarding the
consequences that must follow certain types of restatements of the Company’s
financial statements, and those provisions can apply even if the Participant has
not breached any part of this Program.










3

--------------------------------------------------------------------------------




The Participant agrees to the Committee’s authority with respect to the Award
and to the application of the Company’s Dispute Resolution Policy


Section 3 of the Plan provides, in part, that the Committee shall have the
authority to interpret the Plan, Award Agreement, Awards and any related
agreements, and decide all questions and settle all controversies and disputes
relating thereto. It further provides that the determinations, interpretations
and decisions of the Committee are within its sole discretion and are final,
conclusive and binding on all persons.


In addition, the Participant and the Company agree that if, for any reason, a
claim is asserted against the Company or any of its subsidiaries or affiliated
companies or any officer, employee or agent of the foregoing (other than a claim
involving non‑competition restrictions or the Company’s, a subsidiary’s or an
affiliated company’s trade secrets, confidential information or intellectual
property rights) which (1) are within the scope of the Company’s Dispute
Resolution Policy (the terms of which are incorporated herein, as it shall be
amended from time to time); (2) subverts the provisions of Section 3 of the
Plan; or (3) involves any of the provisions of this Program, the Plan or the
provisions of any Award or other agreements, including those related to the
restricted stock units and related Shares or the claims of the Participant or
any persons to the benefits thereof, then in order to provide a more speedy and
economical resolution, the Dispute Resolution Policy shall be the sole and
exclusive remedy to resolve all disputes, claims or controversies which are set
forth above, except as otherwise agreed in writing by the Participant and the
Company or a subsidiary or affiliate of the Company.


It is our mutual intent that any arbitration award entered into under the
Dispute Resolution Policy will be final and binding and that a judgment on the
award may be entered in any court of competent jurisdiction. Notwithstanding the
provisions of the Dispute Resolution Policy, however, the parties specifically
agree that any mediation or arbitration required by the provisions of this
Program shall take place at the offices of the American Arbitration Association
located in the metropolitan Detroit area or such other location in the
metropolitan Detroit area as the parties might agree. These provisions: (a)
shall survive the termination or expiration of the Agreement, (b) shall be
binding upon the Company’s and the Participant’s respective successors, heirs,
personal representatives, designated beneficiaries and any other person
asserting a claim based upon the Agreement, (c) shall supersede the provisions
of any prior agreement between the Participant and the Company or its
subsidiaries or affiliated companies with respect to any portion of this Program
or other stock-based incentive plans to the extent the provisions of such other
agreement requires arbitration between the Participant and the Participant’s
employer, and (d) may not be modified without the consent of the Company.
Subject to the exception set forth above, the Participant and the Company
acknowledge that neither of the Participant nor the Company nor any other person
asserting a claim described above has the right to resort to any federal, state
or local court or administrative agency concerning any such claim and the
decision of the arbitrator shall be a complete defense to any action or
proceeding instituted in any tribunal or agency with respect to any dispute.


Nothing in the Agreement or otherwise limits the Participant’s ability to
communicate directly with and provide information, including documents, not
otherwise protected from disclosure by any applicable law or privilege to any
federal, state or local governmental agency or commission (“Government Agency”)
regarding possible legal violations, without disclosure to the Company. The
Company may not retaliate against a Participant for any of these activities, and
nothing in the Agreement requires a Participant to waive any monetary award or
other payment that the Participant might become entitled to from any Government
Agency. Further, nothing in the Agreement precludes a Participant from filing a
charge of discrimination with the Equal Employment Opportunity Commission or a
like charge or complaint with a state or local fair employment practice agency.
By accepting the Award, the Participant agrees to waive the right to receive
future monetary recovery directly from the Company, including payments by the
Company that result from any complaint or charges that a Participant files with
any Governmental Agency or that are filed on a Participant’s behalf.  












4

--------------------------------------------------------------------------------




The Award does not imply any employment or consulting commitment by the Company


Neither the Award nor the acceptance of the Award shall imply any commitment by
the Company, a subsidiary or affiliated company to the Participant’s continued
employment or any consulting relationship, and that a Participant’s employment
status is that of an “employee‑at‑will” and, in particular, that the Company,
its subsidiary or affiliated company has a continuing right with or without
cause (unless otherwise specifically agreed to in writing executed by the
Participant and the Company) to terminate a Participant’s employment or other
relationship at any time. The Participant’s acceptance of an Award represents
the Participant’s agreement not to terminate voluntarily the Participant’s
current employment (or consulting arrangement, if applicable) for at least one
year from the date of the Award unless the Participant has already agreed in
writing to a longer period.


The Participant agrees to comply with applicable tax requirements


The Participant agrees to comply with the requirements of applicable federal,
state, and other applicable laws with respect to withholding or providing for
the payment of required taxes and that the Participant will provide related
information as reasonably requested.


Section 409A of the Internal Revenue Code


This Program, the Plan and any Award granted hereunder are intended to comply
with or be exempt from the requirements of Section 409A of the Internal Revenue
Code (“Section 409A of the Code”), and the provisions of this Program, the Plan
and any Award granted hereunder shall be interpreted in a manner that satisfies
the requirements of Section 409A of the Code. If any provision of this Program
or the Plan or any term or condition of any Award granted hereunder would
otherwise frustrate or conflict with this intent, the provision or the term or
condition shall be interpreted and deemed amended so as to avoid this conflict.
Notwithstanding anything in the Plan to the contrary, if the Committee considers
a Participant to be a “specified employee” under Section 409A of the Code at the
time of such Participant’s “separation from service” (as defined in Section 409A
of the Code), and any amount hereunder is “deferred compensation” subject to
Section 409A of the Code, any distribution of such amount that otherwise would
be made to the Participant with respect to an Award as a result of such
“separation from service” shall not be made until the date that is six months
after such “separation from service,” except to the extent that earlier
distribution would not result in the Participant incurring interest or
additional tax under Section 409A of the Code. To the extent this Award includes
a “series of installment payments” (within the meaning of Section
1.409A-2(b)(2)(iii) of the Treasury Regulations), the Participant’s right to
such series of installment payments shall be treated as a right to a series of
separate payments and not as a right to a single payment. Notwithstanding the
foregoing, the tax treatment of the benefits provided under this Program, the
Plan or any Award granted hereunder is not warranted or guaranteed, and in no
event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Participant on
account of non-compliance with Section 409A of the Code.


Administration, Amendment, and Termination of this Program


The Committee has the sole authority and discretion to interpret this Program
and its related documents and to administer this Program. The Committee may
amend or terminate this Program at any time. Neither the Company nor the
Committee is obligated to make this Program (in whole or in part), or any other
program, available to a Participant or to any other employee at any time. The
Committee may suspend, eliminate, or reduce an Award, Share Award, or Shares for
any Participant who fails to achieve an acceptable level of personal performance
and professionalism.


The headings in this Program are for information purposes only and are not a
substantive part of the operative Agreement.


Governing Law


This Program shall be governed by and interpreted in accordance with Michigan
law.


5

--------------------------------------------------------------------------------




mascologoa07.jpg [mascologoa07.jpg]
Masco Corporation
17450 College Parkway
Livonia, MI 48152


313 274 7400
www.masco.com





                            


[“Grant Date”]
        






RE:
PRSU Award under the [Insert Performance Period] Program



Dear [“Executive Name”]:


You have been designated to be a participant in Masco Corporation’s [insert
Performance Period] Long-Term Incentive Program (the “Program”) by the
Organization and Compensation Committee (the “Committee”) of the Board of
Directors of Masco Corporation (the “Company”). This award agreement (“Award
Agreement”) contains terms and conditions that apply to your award (the “Award”)
of Performance Restricted Stock Units (“PRSUs”). You must accept this Award
within 30 days of this notification, or it will be canceled without
consideration and will be of no further force and effect.


This Award entitles you to receive Shares as a share award (“Share Award”), if
certain conditions are satisfied, including approval of the Share Award by the
Committee following the Performance Period. All of your rights to this Award are
described in this Award Agreement, in the Program and in the Plan, which,
together, constitute your performance award agreement (the “Agreement”). Terms
not otherwise defined in this Award Agreement have the meanings ascribed to them
in the Program or the Plan.


Your Award


You have been granted [“# of Shares” ] PRSUs for the three-year period that
begins on January 1, ____ and ends on December 31, ____ (the “Performance
Period”). Subject to the terms of the Agreement, if the Committee determines
(following the end of the Performance Period), that the Performance Goal(s) (as
set forth below) [was/were] achieved by the Company at the Threshold Performance
Score Percentage or greater, then a Share Award will be made to you on the Share
Award Date.


Goal(s) for the Performance Period


For the Performance Period, the Committee has established [insert Performance
Metric(s)] as the “Performance Metric(s)” that will be measured and the
following Performance Score Percentages and Performance Goal(s) for [this/these]
Performance Metric(s):


 
Performance Score Percentages
 
Weighting
Threshold 40%
Target 100%
Maximum 200%
[List Performance Metric(s) and insert the Performance Goal(s)]
 
 
 
 
 
 
 
 
 



Notwithstanding the foregoing, the Committee shall have the right to exercise
negative discretion for purposes of determining the number of PRSUs that would
vest into Shares.




6

--------------------------------------------------------------------------------







Your Acceptance    


By accepting this Award, you voluntarily agree to the terms and conditions of
this Award Agreement and acknowledge that:


•
You have read and you understand this Award Agreement, the Program and the Plan;

•
You have received or have access to all of the documents referred to in this
Award Agreement;

•
The terms and conditions contained in the Program, including without limitation,
the terms under the caption “Participant’s Further Acknowledgements,” are
incorporated into this Award Agreement and are binding on you;

•
There are no other commitments or understandings currently outstanding with
respect to any other grants of options, restricted stock, restricted stock
units, phantom stock, stock appreciation rights, or performance awards, except
as may be evidenced by other written agreements entered into by you and the
Company or the Committee;

•
You may be required to accept certain terms and conditions at the end of the
Performance Period with respect to any Share Award that may be issued to you;

•
This Award Agreement will be governed by and interpreted in accordance with
Michigan law, unless preempted by applicable Federal law; and

•
This Award is, in all respects, subject to the documents referenced in this
Award Agreement and the Committee’s application of its negative discretion, and
is intended to comply with, or be exempt from, as the case may be, the
provisions of Internal Revenue Code Section 409A.



Upon your acceptance of this this Award, the Agreement will be effective as of
the date hereof.


Very truly yours,
                            
MASCO CORPORATION






    






                            








































7